
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.18



EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT ("Agreement") made effective as of June 25,
2003 by and between Alternative Resources Corporation (the "Company") and Tracy
Linne (the "Executive").

        In consideration of the mutual covenants contained in this Agreement,
the parties hereby agree as follows:


SECTION I
EMPLOYMENT


        The Company agrees to the continued employment of the Executive, and the
Executive agrees to be employed by the Company for the Period of Employment as
provided in Section III A. below upon the terms and conditions provided in the
Agreement.


SECTION II
POSITION AND RESPONSIBILITIES


        During the Period of Employment, the Executive agrees to serve as Senior
Sales Vice President, and to be responsible for the typical responsibilities
expected of an executive holding such positions and such other responsibilities
consistent with such positions as may be assigned to the Executive from time to
time by the Chief Executive Officer of the Company.


SECTION III
TERMS AND DUTIES


A.Period of Employment

The term of Executive's employment under this Agreement will commence as of
June 25, 2003, and shall continue through June 24, 2004 subject to extension or
termination as provided in this Agreement (the "Period of Employment"). The term
shall be extended for an additional one-year period as of June 25, 2004 and as
of each June 25 thereafter, unless either party gives ninety (90) days prior
notice of its intent not to extend.

B.Duties

During the Period of Employment, the Executive shall devote all of her business
time, attention and skill to the business and affairs of the Company and its
subsidiaries. The Executive may (i) participate in the affairs of any
governmental, educational or other charitable institution, or engage in
professional speaking and writing activities, so long as the Chief Executive
Officer does not determine, in good faith, that such activities unreasonably
interfere with the business of the Company or diminish the Executive's
obligations under the Agreement; or (ii) serve as a member of the board of
directors of other corporations, so long as the Board of Directors of the
Company, in its discretion, specifically approves such service, and in any such
case, the Executive shall be entitled to retain all fees, royalties and other
compensation derived from such activities in addition to the compensation and
other benefits payable to her under the Agreement; and provided further, that
the Executive may invest her personal or family funds in any form or manner she
may choose that will not require any services on her part in the operation of or
the affairs of the companies in which such investments are made. The Executive
will perform faithfully the duties consistent with her position as Senior Sales
Vice President, which may be assigned to her from time to time by the Chief
Executive Officer.

1

--------------------------------------------------------------------------------


SECTION IV
COMPENSATION AND BENEFITS


A.Base Salary

During the Period of Employment, the Company agrees to pay the Executive a base
salary ("Base Salary") of Two Hundred Dollars Thousand ($200,000.00). Such Base
Salary shall be payable according to the customary payroll practices of the
Company but in no event less frequently than bi-weekly installments. The
Executive may be eligible for base salary increases as indicated by performance
and/or market justification, solely at the discretion of the Chief Executive
Officer and as approved by the Board of Directors.

B.Annual Incentive Awards

The Executive will be eligible for annual incentive compensation awards during
the Period of Employment. Executive incentive plans and individual eligibility
for participation are specifically approved by the Board of Directors of the
Company according to and defined by the Company's normal executive compensation
programs. Payment of any and all incentive awards are based upon the Company's
business performance and all awards are totally at the discretion of the Board
of Directors and are not assumed to be a guaranteed component of the Executive's
total compensation.

For the 2003 calendar year, the Executive shall be eligible to earn an incentive
award of up to 70% of her pro-rated Base Salary for the period May 1, 2003
through December 31, 2003.

C.Options

Options that may be granted to the Executive before or during this period of
employment shall be governed by the terms and provisions comparable to those
applicable to options granted under the Company's Stock Option Plan.
Notwithstanding the foregoing, if (i) the Period of Employment ends because the
Company ends the automatic extension thereof under Section III A. of this
Agreement; (ii) the Company terminates the employment of the Executive Without
Cause as defined in Section VIII; (iii) the Executive's employment hereunder
terminates because of her death or disability (as defined in Section VI); or
(iv) there is a change in control of the Company, such options shall become
fully exercisable and shall remain exercisable for the remainder of their term.

For purposes of this Agreement, a "change in control" of the Company shall be
deemed to occur in connection with any of the following events with respect to
the Company;

(i)The acquisition by an entity, person or group (including all affiliates of
such entity, person or group) of beneficial ownership, as that term is defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (which definition shall
apply even if the Company is not then subject to such Act), of capital stock of
the Company entitled to exercise more than 30% of the outstanding voting power
of all capital stock of the Company ("Voting Stock");

(ii)The effective time of (i) a merger or consolidation of the Company with one
or more other corporations as a result of which the holders of the outstanding
Voting Stock immediately prior to such merger or consolidation (other than the
surviving or resulting corporation or any affiliate thereof) hold less than 50%
of the Voting Stock of the surviving or resulting corporation, or (ii) a
transfer of more than 50% (in value) of the assets of the Company other than to
a transferee in which the Company owns at least 50% of the Voting Stock; or

2

--------------------------------------------------------------------------------

(iii)The election to the Board of Directors of the Company of the lesser of
(i) three directors or (ii) directors constituting a majority of the number of
directors of the Company then in office, without the recommendation of the
existing Board of Directors.



D.Additional Benefits

The Executive will be entitled to participate in all compensation or employee
benefit plans or programs and receive all benefits and perquisites for which any
salaried executive employees are eligible under any existing or future plan or
program established by the Company for salaried executive employees. The
Executive will participate to the extent permissible under the terms and
provisions of such plans or programs in accordance with plan or program
provisions. These may include group hospitalization, health, dental care, life
or other insurance, tax qualified pension, savings, thrift and profit sharing
plans, termination pay programs, sick leave plans, travel or accident insurance,
short and long term disability insurance and contingent compensation plans
including capital accumulation programs, restricted stock programs, stock
purchase programs and stock options plans. Nothing in this Agreement will
preclude the Company from amending or terminating any of the plans or programs
applicable to salaried executive employees of the Company. Notwithstanding the
foregoing sentence, no such amendment or termination shall reduce or otherwise
adversely affect Executive's rights under Section IV C. of this Agreement.

In addition to the foregoing benefits, Executive shall be entitled to a paid
vacation of four (4) weeks during each twelve- (12) month period during the
Period of Employment.


SECTION V
BUSINESS EXPENSES


        The Company will reimburse the Executive for all reasonable travel and
other expenses incurred by the Executive in connection with the performance of
her duties and responsibilities under this Agreement which shall specifically
include such expenses incurred by Executive for business travel between her home
office and Barrington, Illinois. Executive must support all expenditures with
customary receipts and expense reports subject to review by the Company.


SECTION VI
DISABILITY


A.Payments

Executive's employment hereunder may be terminated by the Company if
(i) Executive becomes physically or mentally incapacitated, (ii) is unable for a
period of one hundred eighty (180) consecutive days to perform her material
duties and responsibilities and (iii) a determination is made regarding
Executive's continued incapacity by a physician appointed by the Company (such
continued incapacity is hereinafter referred to as "disability"). Upon any such
termination for disability, Executive shall be entitled to receive (i) her Base
Salary, as well as the annual incentive award, prorated in each case through the
date on which the Executive is first eligible to receive payment of long term
disability benefits in lieu of Base Salary under the Company's long term
disability benefit plan as then in effect covering the Executive, and (ii) her
accrued benefits under the terms of the plans, policies and procedures of the
Company.

B.Assistance To The Company

During the period the Executive is receiving payments of either regular
compensation or disability insurance benefits described in this Agreement and as
long as she is physically and mentally able to do so, the Executive will furnish
information and assistance to the Company and from time to

3

--------------------------------------------------------------------------------

time will make herself available to the Company with respect to area and matters
in which she was involved during her employment with the Company.


SECTION VII
DEATH


        In the event of the death of the Executive during the Period of
Employment, (i) Executive's estate shall be entitled to receive her Base Salary,
as well as the annual incentive award, prorated in each case through that date
of Executive's death, and (ii) Executive's designated beneficiary or estate, as
the case may be, shall be entitled to her accrued benefits, including, but not
limit to, life insurance proceeds, under the terms of the plans, policies and
procedures of the Company.


SECTION VIII
EFFECT OF TERMINATION OF EMPLOYMENT


A.Termination Without Cause

If the Company terminates Executive's employment Without Cause during the Period
of Employment, as defined in this Agreement, or the Period of Employment ends
because the Company ends the automatic extension thereof under Section III A. of
this Agreement, the Company will pay to the Executive an amount equal to her
annual Base Salary paid in twelve (12) equal monthly installments. The Company
will pay to the Executive in a lump sum any earned, prorated portion of the
annual incentive award for the year in which the termination occurred and paid
according to the normal incentive award payment schedule. Earned but unpaid
vacation pay will be paid in a lump sum at the time of such termination. The
benefits and perquisites described in this Agreement as in effect at the date of
termination of employment will be continued for the then remaining Period of
Employment.

B.Termination With Cause

If the Company terminates Executive With Cause, (i) Executive shall be entitled
to receive her Base Salary prorated through the date of the Executive's
termination, and (ii) Executive shall be entitled to her accrued benefits under
the terms of the plans, policies and procedures of the Company.

C.Effect of Certain Terminations

Upon termination of the Executive's employment for reasons other than due to
death, disability or pursuant to Paragraph A of this Section, or upon
Executive's resignation, the Period of Employment and the Company's obligation
to make payments under this Agreement will cease as of the date of termination
except as expressly defined in this Agreement. Executive shall have the right to
voluntarily terminate this Agreement, other than in conjunction with a Change in
Control, upon two weeks' prior notice to the Company. If Executive voluntarily
terminates her employment with the Company, (i) Executive shall be entitled to
receive her Base Salary prorated through the date of Executive's voluntary
termination, and (ii) Executive shall be entitled to her accrued benefits under
the terms of the plans, policies and procedures of the Company.

D.Definitions

For this Agreement, the following terms have the following meanings:

(1)Termination "with cause" means termination of the Executive's employment by
the Company's Chief Executive Officer acting in good faith by written notice by
the Company to the Executive specifying the event relied upon for such
termination, due to the

4

--------------------------------------------------------------------------------

Executive's serious, willful misconduct with respect to her duties under this
Agreement, including, but not limited to,

(a.)conviction for a felony or perpetration of a common law fraud, which has
resulted or is likely to result in material economic damage to the Company;

(b.)breach of the Executives obligation to utilize her best efforts in
performance of her duties or any other material term of this agreement which is
not corrected to the Board's satisfaction within ten business days of
notification to the Executive;

(c.)failure to follow specific directions of the Board pertaining to Executive's
duties under this Agreement.



(2)Termination "Without Cause" means termination by the Company of the
Executive's employment other than due to death, disability, or termination With
Cause.


SECTION IX
OTHER DUTIES OF THE EXECUTIVE DURING AND AFTER THE PERIOD OF EMPLOYMENT


A.Cooperation During and After Employment

The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in her possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.

B.Confidential Information

The Executive recognizes and acknowledges that all information pertaining to the
affairs, business, clients, customers or other relationships of the Company, as
hereinafter defined, is confidential and is a unique and valuable asset of the
Company. Access to and knowledge of this information are essential to the
performance of the Executive's duties under this Agreement. The Executive will
not during the Period of Employment or after, except to the extent reasonably
necessary in performance of the duties under this Agreement, give to any person,
firm, association, corporation or governmental agency any information concerning
the affairs, business, clients, customers or other relationships of the Company,
except as required by law. The Executive will not make use of this type of
information for his own purposes or for the benefit of any person or
organization other than the Company. The Executive will also use her best
efforts to prevent the disclosure of this information by others. All records,
memoranda, etc. relating to the business of the Company, whether made by the
Executive or otherwise coming into her possession are confidential and will
remain the property of the Company.

C.Certain Restricted Activities

During the Period of Employment and for a one- (1) year period thereafter, the
Executive will not use her status with the Company to obtain goods or services
from another organization other than in the ordinary course of business. During
the Period of Employment and for a one (1) year period following termination of
the Period of Employment: the Executive will not make any statements or perform
any acts intended to advance the interest of any existing or prospective
competitors of the Company in any way that will injure the interest of the
Company; the Executive, without prior express written approval by the Board of
Directors of the Company, will not directly or indirectly own or hold any
proprietary interest in or be employed by or receive compensation from any party
engaged in the same or any similar business in the same geographic areas the
Company does business; and the Executive, without express prior written approval
from the Board of Directors, will not solicit any members of the then current
customers, clients or suppliers of the Company or discuss with any employee of
the Company information or operation

5

--------------------------------------------------------------------------------

of any business intended to compete with the Company. For the purposes of the
Agreement, proprietary interest means legal or equitable ownership, whether
through stock holdings or otherwise of a debt or equity interest (including
options, warrants, rights and convertible interest) in a business firm or
entity, or ownership of more than 2% of any class of equity interest in a
publicly-held company. The Executive acknowledges that the covenants contained
herein are reasonable as to geographic and temporal scope. For a twelve
(12) month period after termination of the Period of Employment for any reason,
the Executive will not hire any employee of the Company or solicit, other than
by means of a general solicitation to the public such as a newspaper
advertisement, or encourage any such employee to leave the employ of the
Company.

D.Remedies

The Executive acknowledges that her breach or threatened or attempted breach of
any provision of Section IX would cause irreparable harm to the Company not
compensable in monetary damages and that the Company shall be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section IX
without being required to prove damages or furnish any bond or other security.
The Executive hereby acknowledges the necessity of protection against the
competition of, and certain other possible adverse actions by, the Executive and
that the nature and scope of such protection has been carefully considered by
the parties. The period provided and the area covered are expressly represented
and agreed to be fair, reasonable and necessary. If, however, any court or
arbitrator determines that the restrictions described herein are not reasonable,
the court or arbitration panel may modify, rewrite or interpret such
restrictions to include as much of their nature and scope as will render them
enforceable.


SECTION X
INDEMNIFICATION, LITIGATION


A.Corporate Indemnification and Insurance

The Company will indemnify the Executive to the fullest extent permitted by the
laws of the Company whichever affords the greater protection to the Executive.
The Company will use its best efforts to obtain and maintain customary directors
and officer liability insurance, covering Executive. The foregoing
indemnification shall continue to apply following termination of the Period of
Employment for actions or omissions during the Period of Employment.

B.Limited Indemnification for Breach of Covenants

During the Period of Employment, the Company will indemnify the Executive
against any and all obligations to pay a judgment, settlement, penalty, fine, or
reasonable expenses (including, without limitation, counsel fees and retainers,
court or arbitration costs, transcript costs, fees of experts or witnesses,
travel expenses, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, being prepared to be a witness in, or otherwise
participating in a proceeding (as defined below), including any appeals),
actually incurred with respect to any threatened, pending, or completed action,
suit, or other proceeding, whether civil, criminal, administrative, arbitrative,
or investigative (a "proceeding"), to which the Executive is a party by reason
of any alleged breach of restrictive covenant or violation of the terms or
conditions of employment, written or oral, between Executive and her former
employer, alleged to arise from Executive's execution of this Agreement or
performance of her obligations hereunder. Notwithstanding the foregoing, in no
event shall the Company's aggregate indemnification obligation pursuant to this
Section X B exceed twenty five thousand dollars ($25,000.00).

6

--------------------------------------------------------------------------------


SECTION XI
WITHHOLDING TAXES


        The Company may directly or indirectly withhold from any payments under
this Agreement all federal, state, city or other taxes that shall be required
pursuant to any law or governmental regulation.


SECTION XII
EFFECT OF PRIOR AGREEMENTS


        This Agreement contains the entire understanding between the Company and
the Executive with respect to the subject matter and supersedes any prior
employment, severance, or other similar agreements between the Company, its
predecessors and its affiliates, and the Executive.


SECTION XIII
MODIFICATION


        Subject to Section IV G., this Agreement may not be modified or amended
except in writing signed by the parties. No term or condition of this Agreement
will be deemed to have been waived, except in writing by the party charged with
waiver. A waiver shall operate only as to the specific term or condition waived
and will not constitute a waiver for the future or act on anything other than
that which is specifically waived.


SECTION XIV
GOVERNING LAW; ARBITRATION


        This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Illinois, without
giving effect to the choice of law provisions thereof. Any dispute among the
parties hereto shall be settled by arbitration in accordance with the then
applicable rules of the American Arbitration Association and judgment upon the
award rendered may be entered in any court having jurisdiction thereof.


SECTION XV
NOTICES


        All notices, requests, consents and other communications hereunder shall
be in writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by registered mail, return receipt requested, or
when delivered if by hand, overnight delivery services or confirmed facsimile
transmission to the following:

(a)If to the Company, at:

Alternative Resources Corporation 600 Hart Road, Suite 300 Barrington, Illinois
60010 Attention: Chairperson, Governance Committee of Board of Directors

Or at such other address as may have been furnished to the Executive by the
Company in writing, or

(b)If to the Executive, at:

8 Nason Rd.
Swampscott, MA 01907

Or such other address as may have been furnished to the Company by the Executive
in writing.

7

--------------------------------------------------------------------------------


SECTION XVI
BINDING AGREEMENT


This Agreement shall be binding on the parties' successors, heirs and assigns.


SECTION XVII
MISCELLANEOUS


A.Multiple Counterparts

This Agreement may be executed simultaneously in multiple counterparts each of
the same force and effect.

B.Severability

If any phrase, clause or provision of this Agreement is declared invalid or
unenforceable by an arbitrator or court of competent jurisdiction, such phrase,
clause or provision shall be deemed severed from this Agreement, but will not
affect any other provisions of this Agreement, which shall otherwise remain in
full force and effect. In addition, there will be automatically substituted
herein for such severed phrase clause or provision a phrase, clause or provision
as similar as possible, which is valid and enforceable.

C.Headings

The headings and subheadings of this Agreement are inserted for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

D.Construction

The Company and the Executive acknowledge that this Agreement was the result of
arm's-length negotiations between sophisticated parties each with full
opportunity to consult with and be represented by legal counsel. Each and every
provision of this Agreement shall be construed as though both parties
participated equally in the drafting of same, and any rule of construction that
a document shall be construed against the drafting party shall not be applicable
to this Agreement.

E.Survivorship

The provisions of Sections IV-XVII shall survive the termination or expiration
of this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

    COMPANY
 
 
ALTERNATIVE RESOUCES CORPORATION
 
 
BY:
 
/s/ ROBERT STANOJEV

--------------------------------------------------------------------------------

Robert Stanojev, Chairman of the Board
 
 
and
 
 
EXECUTIVE
 
 
BY:
 
/s/ TRACY LINNE

--------------------------------------------------------------------------------

Tracy Linne

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18



EMPLOYMENT AGREEMENT
SECTION I EMPLOYMENT
SECTION II POSITION AND RESPONSIBILITIES
SECTION III TERMS AND DUTIES
SECTION IV COMPENSATION AND BENEFITS
SECTION V BUSINESS EXPENSES
SECTION VI DISABILITY
SECTION VII DEATH
SECTION VIII EFFECT OF TERMINATION OF EMPLOYMENT
SECTION IX OTHER DUTIES OF THE EXECUTIVE DURING AND AFTER THE PERIOD OF
EMPLOYMENT
SECTION X INDEMNIFICATION, LITIGATION
SECTION XI WITHHOLDING TAXES
SECTION XII EFFECT OF PRIOR AGREEMENTS
SECTION XIII MODIFICATION
SECTION XIV GOVERNING LAW; ARBITRATION
SECTION XV NOTICES
SECTION XVI BINDING AGREEMENT
SECTION XVII MISCELLANEOUS
